Citation Nr: 1428154	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially requested a hearing, but withdrew his request in March 2010.

In June 2010, the Board remanded the case; at which time it included a claim for an initial compensable rating for herpes simplex type II and type II.  The Veteran did not file a timely response to the statement of the case mailed to the Veteran and the issue of entitlement to a compensable rating for herpes simplex, type I and II is no longer before the Board.


FINDINGS OF FACT

1.  The current left elbow disability, left elbow tendonitis, did not have its onset in service and is not otherwise related to an injury, disease, or event in service.

2.  The current left shoulder disability, left shoulder tendonitis did not have its onset in service and is not otherwise related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and lay or medical evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The RO provided pre-adjudication VCAA notice by letters, dated in April 2004 and September 2007. The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or event or disease, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or event or disease, causing an injury or disease, during service. 

Duty to Assist

In November 2008 and September 2012, the Veteran was afforded a VA examination.  As the report of the examination is based on a review of the Veteran's history and described the current disabilities in sufficient detail so that the Board's review is a fully informed one, the report of the examination and the medical opinion is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

There is no indication of the existence of additional evidence to substantiate the claims and no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of continuous, active service, and a chronic disease, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




Evidentiary Standards

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).

Evidence

Service treatment records reveal that the Veteran complained of left elbow pain and swelling after he hit his left elbow on a bench in May 1994.  There was no evidence of crepitus, edema, or ecchymosis to the left elbow on examination.  The assessment was left elbow contusion.  

In September 1999 the Veteran complained of left elbow and left shoulder pain.  
During a routine physical examination in March 2002, the Veteran continued his complaint of shoulder pain.  

In July 2002, the Veteran complained of numbness in his left arm.  

Finally, in June 2002 and June 2003, the Veteran self-reported a history of chronic elbow and shoulder pain as well as numbness in his arms and shoulders.

On VA examination in May 2004, the Veteran reported that he experiences residual left shoulder and elbow stiffness from over use and injuries during service.  He denied ever being hospitalized or having surgery for the conditions in service.  He stated that the only medication he took was Tylenol.

Upon physical examination, the examiner noted that the extremities were without cyanosis, clubbing, or edema.  X-rays of the left elbow and c-spine were noted as normal.  The examiner did not diagnose a left elbow or left shoulder disability.

On VA examination in June 2004, the Veteran reiterated that he injured his left elbow during service and that he experienced problems with it since that time.  The examiner reviewed x-rays of the left elbow, which were normal, and assessed a normal left elbow except for slight olecranon tenderness.

On VA examination in November 2008, the Veteran reported that he injured his left elbow when he accidentally slammed it into an object in the early 1990s.  He reported that he was told that he experienced a hairline fracture.  He denied having an operation on the left elbow, but noted that he continues to experience pain when he reaches out anteriorly and tries to pick up something.  The left elbow is also painful when he strikes the elbow onto something.  

The Veteran also reported the gradual onset of left shoulder pain during the 1990s.  He indicated that he believed the left shoulder pain was due to pushups during service.  Additionally, the Veteran stated that once the pain began, it was present all the time.  He also reported that flare-ups of the left shoulder and left elbow happen at the same time and the symptoms included pain and numbness.

Upon physical examination the Veteran's shoulders appeared normal with no loss of muscle, atrophy, or asymmetry.  Palpation of the left shoulder revealed tenderness of the left shoulder anteriorly as well as superiorly in the area anterior to the AC joint.  The test for supraspinatus did not reveal significant pain; however, the Veteran could not achieve 90 degrees of abduction.  

The left elbow was also palpated and the Veteran reported lateral tenderness.  There was no atrophy of the hands; however, the neurological examination revealed decreased sensation to sharp and light sensation in the left upper extremity including the left neck.

X-rays of the left elbow and left shoulder were normal.  An EMG of the left upper extremity was normal.  An MRI of the left shoulder revealed that the rotator cuff tendon was intact.  There was a slight increase of fluid within the biceps tendon sheath; however, the tendon itself was intact.  There was also a small amount of fluid at the glenohumeral joint space.  Mild spurring of the acromioclavicular joint with a small amount of fluid at the subacromial bursa was also noted.  The assessment was tendonitis of the left shoulder and left elbow.  The examiner noted that the lack of atrophy on the left confirms the impression that the Veteran did not have a major elbow or shoulder problem .  He opined that the Veteran's left elbow and left shoulder disabilities were not related to the Veteran's in-service complaints; no rationale was provided.

On VA examination in September 2012, the Veteran continued to complain of pain in his left shoulder and elbow.  The examiner reviewed the previous examination and noted that the physical examination findings were essentially unchanged from the November 2008 examination; however, he stated that the Veteran appeared reluctant to give his all during current physical testing.  Specifically, the examiner noted that he displayed some uncoordinated finger movement when asked to walk his fingertips, but he was able to use his cell phone with both hands when it rang in the office.  

In a September 2012 addendum, the examiner concluded that, based on the Veteran's history and service treatment records, it was less likely than not that the Veteran's left elbow condition was caused by the Veteran's time in service.  Similarly, based on the Veteran's history and service treatment records, the examiner concluded that the Veteran's left shoulder was not related to service.  The examiner noted that there was no record of treatment for any shoulder condition and that the onset was well after the original injury.

Analysis

Multiple service treatment records show that the Veteran complained of left shoulder and left elbow pain and numbness.  And the Veteran has, post-service, described the onset of pain as beginning in service.  

But none of those service treatment records contain a diagnosis of any left shoulder or left elbow disabilities.  Nor do VA examination and treatment records shortly after discharge.

The Veteran is competent to describe symptoms of pain; lay testimony is competent  so long as it is within the knowledge and personal observations of the witness. 

It does not follow, however, that there is a relationship between the current left elbow and left shoulder tendonitis and the Veteran's in-service complaints of joint pain.  Competent medical evidence is required to demonstrate such a relationship. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Although the Veteran is competent to describe joint pain, tendonitis and hairline fractures are not conditions capable of lay observation.  The diagnoses of such  conditions is medical in nature, and not capable of lay observation. 


The only competent medical evidence of record consists of the VA examination reports in November 2008 (no diagnoses) and September 2012 (disabilities not related to service).  

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection for left elbow and left shoulder disabilities is not warranted.


ORDER

Service connection for a left elbow disability is denied.

Service connection for a left shoulder disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


